Mr. Chief Justice Clarity delivered the opinion of the court: Now on this 26th day of June, A. D. 1929, being the day heretofore fixed for the hearing of said motion, comes the State of Illinois, respondent, by its attorneys, Oscar E. Carlstrom, Attorney General of said State, and Roy D. Johnson, Assistant Attorney General of said State; And it appearing unto the court that the State of Illinois, the respondent, having heretofore filed its motion to show cause why said case should not be dismissed for want of prosecution; And it further appearing that notice of said motion has been given to claimant in said above entitled case; And it further appearing that no appearance or response appears upon the record from the said claimant, the court is •of the opinion that said claimant is in default. Therefore, it is the order of the court that the said above entitled case is hereby dismissed for want of prosecution.